Title: To James Madison from Joseph Desha and Others, 12 October 1814
From: Desha, Joseph
To: Madison, James


        
          Sir
          Octbr. 12th 1814
        
        Permit us to call your attention to a worthy officer, who, we will not say has been neglected, but whom we beleive, (from his having signalized himself in all situations in which he has been plased,) deserves promotion. We allude to Col. William Russell of the 7th Infty, Whom we beleive to be the eldest officer of his grade in the army. We have Recd. information of the death of Brigadeer Genl. Benjn. Howard, and solicit that his place may be filled by the appointment of Col. William Russell to that situation.
        
          Jos. Desha[and nine others]
        
      